Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 8, 2019                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  157585(20)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 157585
  v                                                                 COA: 342154
                                                                    Oakland CC: 2017-261877-FH
  PAUL ROBERT MANIZAK,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of attorney Tracie Gittleman to extend the
  time for filing her Court-ordered response is GRANTED. The response will be accepted
  as timely filed if submitted on or before February 8, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 8, 2019

                                                                               Clerk